DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: In claim 1
“a control unit for automating operation of the flexible duct connector processing apparatus”
“a pulling-out unit for feeding flexible duct connector stock”
“a spreading out and guiding unit for tensioning a fabric of the …stock”
“a levelling unit for removing curvature from the …stock”
“a notching unit for cutting notches in metal strip of the …stock”
“a shearing unit for automatically cutting the …stock to a predetermined length”
In claim 19:
“a control unit for controlling the processing unit”
“a pulling-out unit for pulling flexible duct connector stock”
“a levelling unit for removing curvature from the …stock”
“a notching unit for adding notches to metal strips of the …stock”
“a shearing unit for automatically cutting the …stock to a predetermined length”

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-11 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the second seam" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It is not clear from the language of the claim where the first set of rollers and the second set of rollers are located on the spreading out and guiding unit, since the details are not provided of the flexible duct connector stock including the specifics of the first and second seams.  Absent the details of the material to be processed by the claimed apparatus, the arrangement of the first and second sets of rollers is indeterminate. Claims 5-11 depend from claim 4 and are rejected for at least the same reason.
	Claim 5 recites the limitation “wherein each roller of the first set of rollers are aligned with a roller of the second set of rollers”.  It is not clear what is intended by this limitation as the only way for each roller of a set to be aligned with a single roller (i.e. a roller of the second set of roller) would be to have the set of rollers aligned perpendicular to and aligned with any one of the second set of rollers.  The specification and drawings show an arrangement where each roller of a first set of rollers is aligned with a corresponding roller of a second set of rollers.  A clarification of the limitation to address this situation that could be:
“wherein each roller of the first set of rollers [[are]]is aligned with a corresponding roller of the second set of rollers”.
 Claim 19 recites the limitation "the fabric of the flexible duct connector stock" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.  Similar to the issue raised with regard to claim 4, the details of the flexible duct connector stock are not recited sufficiently to define the system claimed to process the flexible duct connector stock.  Specifically, the spreading out and guiding unit’s expansion roller set and guide roller set arrangement within the system cannot be determined.  The inclusion of additional details concerning the “at least one roll of flexible duct connector stock” to have additional structure such as a fabric portion attached at a first seam to a first metal strip edge and a second seam to a second metal strip edge and additional limitations concerning how that structure interacts with the expansion roller set and the guide roller set could help remove the vagueness of the claim. Claim 20 depends from claim 19 and is rejected for the same reason.

Allowable Subject Matter
Claims 1-3 and 12-18 are allowed.
Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: With regard to independent claim 1, the prior art of record fails to teach or suggest a flexible duct connector processing apparatus having a control unit for automating operation of apparatus, the apparatus having a pulling out unit, a spreading out and guiding unit, a levelling unit, a notching unit, and a shearing unit, wherein each of those claim elements corresponds to the structure set forth in the specification as detailed in the claim interpretation section.  Claims 2-8 depend from claim 1 and are allowable for at least the same reason.  With regard to claim 19, the prior art of record fails to teach or suggest a flexible duct connector system having a decoiler and a processing unit, wherein the processing unit is similar in scope to claim 1, with the exception of the specific spreading out unit set forth and is allowable because of the control unit for controlling the processing unit’s pulling-out unit, levelling unit, notching unit, and shearing unit.  Claim 20 depends from claim 19 and is allowable for at least the same reason.

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Those references cited in the PTO 892 detail duct forming systems having some but not all of the claimed elements.  USPN 11213878 discloses a system for forming duct flanges and duct work but lacks a control unit as claimed.  USPN 8499604 and USPN 8276425 disclose similar duct making systems but lack the claimed control unit. USPN 5948509 discloses a flexible duct connector having the same configuration as the flexible duct connector stock (metal strip/fabric strip/metal strip) but does not disclose a device for forming the duct connector.  Those references are considered the closest relevant prior art to the claimed apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R DEAL whose telephone number is (469)295-9216. The examiner can normally be reached M-F generally 8-4 pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID R DEAL/Examiner, Art Unit 3753